Order filed March 26, 2014




                                        In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00948-CV
                                   ____________

                    RWH HOMEBUILDERS, LP, Appellant

                                         V.

  BLACK DIAMOND DEVELOPMENT LLP AND KIRBY FRANK, INC.,
                        Appellees


                    On Appeal from the 133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-39246

                                    ORDER

Appellant RWH Homebuilder’s brief was due March 12, 2014. No brief or motion
for extension of time has been filed.

      Unless RWH Homebuilder’s submits a brief to the clerk of this court on or
before April 25, 2014, the court will dismiss RWH Homebuilder’s appeal for want
of prosecution. See Tex. R. App. P. 42.3(b).
                                        PER CURIAM